Buchanan, J.
We agree in the conclusion of the elaborate and ably reasoned opinion of the District Judge, that the note of Madame Regouffre, and mortgage upon her separate estate, were given in reality for a debt of her husband ; although the transaction was clothed with the form of a contract of sale of a stock of goods by plaintiff to Madame Regouffre individually, Madame Regouffre is not proved to have been a public merchant, either before or since the sale in question. The Article 128 of the Code does not, therefore apply. On the contrary, the business of the store was carried on in the joint name of her husband and the witness Vigné. The purchase must he considered as having been made by the husband, and as a community debt, for which the separate estate of the wife was not bound, (0. C. 2371,) and no action could be maintained against her while the community existed. 6th Annual, 87.
Judgment affirmed, with costs.